Citation Nr: 0313434	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The appellant is the unremarried widow of a deceased veteran 
with verified active service from July 1970 to March 1973, 
and unverified service from January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Montgomery Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for the cause of the veteran's death.

In July 2000, the appellant testified at a hearing at the RO 
before a Member of the Board (Members of the Board are now 
titled Veterans Law Judges (VLJs)) who is no longer employed 
by the Board.  Generally, in such situations, the appellant 
would have the option of testifying at a new hearing before a 
different VLJ.  However, as the decision that follows is 
favorable, no new hearing is necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law dos not indicate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant).

The Board conducted independent evidentiary development on 
this matter.  Under current law, in the absence of a waiver 
of initial RO consideration of the new evidence, the Board 
must remand all cases it has developed to the RO for initial 
consideration.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  Again, however, as the decision herein is favorable, 
there is no need to remand this matter to the RO.  See 
Soyini, supra.


FINDINGS OF FACT

1.  The veteran died on August [redacted] 1997.  The direct cause of 
death was listed as cardiac arrhythmia caused by a probable 
myocardial infarction due to hypertension and diabetes 
mellitus.

2.  The veteran served in Vietnam.

3.  The veteran suffered from type II diabetes mellitus after 
service that had manifested to a degree of at least 10 
percent.

4.  Competent medical evidence reflects a nexus between the 
cause of the veteran's death and his active service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. 1310 (West 2002); 38 C.F.R. 3.312 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and Board remand have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board finds, 
therefore, that the notice requirements of the new law and 
regulation have been met.  Generally, appellants must be 
informed of the types of evidence VA will assist in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant in this case was not afforded such 
information.  However, as the decision below is favorable, 
such oversight by VA is immaterial.  See Soyini, supra.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record in this case includes voluminous 
private and VA medical records as well as a VA medical 
opinion regarding the cause of the veteran's death.  As the 
record shows that the appellant has been afforded a VA 
medical opinion in connection with her claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini, supra; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background 

The veteran served in Vietnam.  During his lifetime, he had 
no service-connected disabilities.  Subsequent to service, 
however, he developed several debilitating illnesses 
including diabetes mellitus.  

He died on August [redacted] 1997.  The immediate cause of death was 
listed as cardiac arrhythmia, due to a myocardial infarction 
that was found to be a consequence of hypertension and 
diabetes mellitus.  

By October 1997 rating decision, the RO denied service 
connection for the cause of the veteran's death.

The appellant testified at a July 2000 hearing that the 
veteran served in Vietnam for a period of two years and that 
he was "not the same" after his return.  Most saliently, 
she stated that he received extensive medical treatment at 
various VA and private medical facilities.

In October 2000, the Board remanded this matter, as records 
of the treatment at the medical facilities mentioned by the 
appellant at her hearing were not contained within the claims 
file.  In addition to other requests, the Board asked that 
the RO obtain the above mentioned medical records and 
information regarding Agent Orange exposure.

The RO obtained extensive medical records.  However, by July 
2002 supplemental statement of the case, the RO again denied 
service connection for the cause of the veteran's death.

In December 2002, the Board sought a medical opinion 
regarding the cause of the veteran's death.  Specifically, 
the Board requested an opinion regarding whether diabetes 
mellitus had its onset at any time during service.  The 
examiner was also asked to provide an opinion regarding the 
impact of diabetes mellitus on the direct cause of the 
veteran's death.

In an April 2003 medical opinion, a VA examiner indicated 
that diabetes mellitus was diagnosed in 1990 when the veteran 
reported for an Agent Orange examination.  The examiner 
opined, however, that the veteran began to suffer from 
diabetes mellitus in about 1980.  The veteran also suffered 
cerebrovascular accidents and rapidly progressing dementia.  
A brain biopsy revealed small vessel arteriopathy that was 
felt to have resulted, in part, from his diabetes mellitus.  
The veteran's dementia was exacerbated by metabolic 
abnormalities that caused increased confusion and weakness.  
At no time during his hospitalizations did the veteran suffer 
from cardiac disease.  The examiner stated that it was 
impossible to know with absolute certainty the cause of the 
veteran's cardiac arrest.  The veteran, however, was exposed 
to herbicides, had longstanding diabetes mellitus, and 
suffered from dementia to which diabetes mellitus was a 
contributory factor.  He opined, therefore, that the most 
likely cause of the veteran's death was a catastrophic event 
of the central nervous system that was due to diabetes 
mellitus.  Cardiac arrest presumably ensued.  The examiner 
asserted that fatal cardiac arrhythmias did not occur in the 
absence of cardiac disease unless brain death had already 
occurred.  Thus, he explained, it was possible that the 
veteran suffered a catastrophic neurologic event which was 
most likely caused his fatal cardiac arrhythmia.

Law and Regulations 

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183 
(1993).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service- 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2002).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 
2001).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active air service. 38 C.F.R. § 
3.307(a)(6)(ii).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

That the veteran served in Vietnam is not in dispute.  As 
well, the fact that he suffered from diabetes mellitus from 
at least 1990, if not 1980, has been established.  
Additionally, the Board presumes that his diabetes mellitus 
had manifested to a degree of at least 10 percent during his 
lifetime.  The Board bases its conclusion on evidence 
establishing that his diabetes mellitus was severe enough to 
exacerbate his dementia.  Furthermore, although the VA 
examiner did not state specifically that the veteran suffered 
from type II diabetes mellitus (adult onset), it is safe to 
assume that the veteran's diabetes was of that sort, as he 
did not begin to suffer from that condition until 1980 or 
1990 when he was already well into adulthood.  Pursuant to 
the foregoing, the Board finds that the veteran's diabetes 
mellitus is presumptively related to his service.  See 
38 C.F.R. §§ 3.307, 3.309(e).  

The April 2003 VA medical opinion indicated that the 
veteran's diabetes mellitus likely contributed to a 
catastrophic event of the central nervous system that caused 
cardiac arrhythmia, the ultimate cause of death.  Based on 
this opinion, the Board finds that diabetes mellitus was, at 
a minimum, a contributory cause of death.  As such, service 
connection for the cause of the veteran's death is granted.  
38 C.F.R. §§ 3.303, 3.310, 3.312.  

The Board notes that this case was in appellate status well 
before the law was changed to include diabetes mellitus as a 
disability warranting presumptive service connection for 
those who served in Vietnam.  However, the appellant is 
entitled to have the version most favorable to her applied.  
See Karnas, supra.  The new version of the regulation, which 
the Board applied, is clearly more favorable to the 
appellant, as it requires no direct proof of a link between 
diabetes mellitus and service.

This is a case where the evidence is at least is relative in 
relative equipoise.  Thus, under current law and regulations, 
the appellant must prevail.  38 U.S.C.A. § 5107; Gilbert, 
supra.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

